DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claim 10, 15-18, 22, and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 January 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operation unit (microphone or speaker [paragraph 89]), control unit (may be a microcontroller [paragraph 88]) in claim 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell US 20150156031.

Regarding claim 1, Fadell disclose(s) the following claim limitations:	

A doorbell comprising: 
an operation unit capable of performing a calling operation (i.e. processor 412) [paragraph 202; fig. 4a]; 
a camera (i.e. CCD 428) [paragraph 202; fig. 4a]; 
a microphone (i.e. microphone 444) [paragraph 202; fig. 4a]; 
a speaker (i.e. speaker 436) [paragraph 202; fig. 4a]; and 
a control unit connected to the operation unit, the camera, the microphone and the speaker, and capable of performing direct or indirect communication with an external device in which delivery item information relating to a delivery (i.e. wireless or wired networking 462 connected to the other doorbell components. This can receive delivery information) [paragraph 202,329; fig. 4a], 
wherein the control unit is configured to acquire the delivery item information from the external device, and based on the delivery item information, to transmit a delivery notification of the delivery item to an information terminal associated with a resident of a residence to which the doorbell is attached (i.e. wireless or wired networking 462 connected to the other doorbell components. This can receive delivery information from the deliverer device. This can be communicated with the user on a smart device in the home or mobile device based on detected information) [paragraph 202,329,348,354; fig. 4a, 20].
In the same embodiment, Fadell do/does not explicitly disclose(s) the following claim limitations:
based on the delivery item information, to transmit a delivery notification of the delivery item to an information terminal associated with a resident of a residence to which the doorbell is attached
However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell to base the notification on the information.
It would be advantageous because the owner of the package could be notified and not disturb others in the residence. 


Regarding claim 2, Fadell meets the claim limitations, as follows: 
The doorbell according to Claim 1, wherein the control unit is configured to receive a reply notification from the information terminal having received the delivery notification, and to perform an automatic reception operation for automatically receiving the delivery item, based on the reply notification (i.e. This can be communicated with the user on a smart device in the home or mobile device based on detected information. The user may communicate to the smart home to interface with the deliverer to receive package.) [paragraph 354,357; fig. 4a, 20].  

Regarding claim 3, Fadell meets the claim limitations, as follows: 
The doorbell according to Claim 2, wherein the automatic reception operation comprises at least one of a voice guide from the speaker and transmission of an automatic receipt to the external device (i.e. doorbell can provide feedback (from a speaker) and communicate with the deliverer’s mobile device.) [paragraph 358; fig. 20].



Claim(s) 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Hu US 20160219254.

Regarding claim 4, Fadell do/does not explicitly disclose(s) the following claim limitations:
wherein the control unit is configured to change a capturing range of the camera, based on the delivery item information.  
However, in the same field of endeavor Hu discloses the deficient claim limitations, as follows:
wherein the control unit is configured to change a capturing range of the camera, based on the delivery item information (i.e. video is analyzed and a first or second camera (different camera ranges) can be activated based on the video. This could be when the mail carrier is detected having a heavy box.) [paragraphs 23,30; fig. fig. 7].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell with Hu to have the control unit is configured to change a capturing range of the camera, based on the delivery item information
It would be advantageous because the package would be an object of interest. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell with Hu to obtain the invention as specified in claim 4.

Regarding claim 5, Hu meets the claim limitations, as follows: 
The doorbell according to Claim 4, wherein the capturing range comprises a vicinity of a lower part of the doorbell within a predetermined time from a delivery time included in the delivery item information, and comprises a part ahead of the doorbell after the predetermined time elapses (i.e. processing unit can switch camera after a predetermined time period) [paragraph 28,30; fig. fig. 7].  

Regarding claim 6, Hu meets the claim limitations, as follows: 
The doorbell according to Claim 4, wherein the control unit is configured to transmit an image of the delivery item captured by the camera within a predetermined time from a delivery time of the delivery item to an information terminal associated with the doorbell, based on the delivery item information (i.e. first and second video can be transmitted when the cameras are activated) [paragraph 28,31; fig. fig. 7].

Regarding claim 9, Fadell meets the claim limitations, as follows: 
The doorbell according to Claim 4, wherein the control unit is configured to transmit a delivery notification of the delivery item to an information terminal associated with the doorbell, based on the delivery item information, to receive a reply notification from the information terminal (i.e. This can be communicated with the user on a smart device in the home or mobile device based on detected information. The user may communicate to the smart home to interface with the deliverer to receive package.) [paragraph 354,357; fig. 4a, 20].  

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell and Hu in view of Bunker US 201601806667.

Regarding claim 7, Fadell and Hu do/does not explicitly disclose(s) the following claim limitations:
wherein when it is determined that the delivery item has disappeared from the image, the control unit transmits an alarm, which indicates that the delivery item is not included in the image, to the information terminal.  
However, in the same field of endeavor Bunker discloses the deficient claim limitations, as follows:
wherein when it is determined that the delivery item has disappeared from the image, the control unit transmits an alarm, which indicates that the delivery item is not included in the image, to the information terminal (i.e. if someone is unauthorized to interact with the package the notification module may sound an alarm or generate a notification) [paragraph 76].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell and Hu with Bunker to have the control unit transmits an alarm, which indicates that the delivery item is not included in the image, to the information terminal when it is determined that the delivery item has disappeared from the image.
It would be advantageous because this could alert the user of a package theft. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Fadell and Hu with Bunker to obtain the invention as specified in claim 7.

Regarding claim 8, Bunker meets the claim limitations, as follows: 
The doorbell according to Claim 6, wherein when it is determined that the delivery item has disappeared from the image, the control unit outputs an alarm voice, which indicates that the delivery item is not included in the image, from the speaker (i.e. if someone is unauthorized to interact with the package the notification module may sound an alarm or generate a notification. This system provides voice announcements which could be for a package status.) [paragraph 58,76].  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.